               Case
             Case    1:18-cv-12097 Document
                  1:18-cv-12097-ADB         1 1Filed
                                     Document        10/05/18
                                                  Filed 10/05/18Page 1 of1 7of 4
                                                                  Page



                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  EDMUNDO ESPARZA
                                                      C.A. No.: 18cv12097
                   Plaintiff,

  v.
                                                      REMOVED FROM MIDDLESEX
  HURRICANE, INC.                                     SUPERIOR COURT
                                                      State Court Case No. 1881CV02512
                   Defendant.


                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, the Defendant, Hurricane, Inc. (“the

Defendant”), by and through its attorneys, Wilson Elser Moskowitz Edelman & Dicker LLP, and

with full reservation of all defenses, hereby removes this case from the Superior Court for the

County of Middlesex, Commonwealth of Massachusetts, to the United States District Court for

the District of Massachusetts. In support thereof, Hurricane states as follows:

        1.       The Plaintiff, Edmundo Esparza (“the Plaintiff”), filed this products liability action

in the Middlesex County Superior Court, Commonwealth of Massachusetts (the “State Court”) on

or about August 31, 2018, styled Edmundo Esparza v. Hurricane, Inc., Civil Action 1881cv02512

(the “Subject Action”). A true copy of all documents (including Summons and Complaint) served

upon / mailed to Hurricane are attached to the Index of Attachments as Exhibit A.

        2.       According to Plaintiff’s Complaint, the Plaintiff is an individual residing in Hudson

Massachusetts. (See Complaint ¶ 1, Exhibit A.)

        3.       The Defendant is a corporation with a principal place of business in Michigan. (See

Complaint ¶ 2, Exhibit A.)

        4.       Defendant received a copy of the Summons and Complaint on September 10, 2018.



1317672v.2
               Case
             Case    1:18-cv-12097 Document
                  1:18-cv-12097-ADB         1 1Filed
                                     Document        10/05/18
                                                  Filed 10/05/18Page 2 of2 7of 4
                                                                  Page



        5.       The Plaintiff brings this action against the Defendant for negligence and breach of

warranty with respect to injuries the Plaintiff allegedly sustained on or about November 26, 2016

from a product that was allegedly designed, manufactured, sold, distributed and/or leased by the

Defendant. See Complaint, Exhibit A.

        6.       The Plaintiff alleges approximately $117,960.47 in damages as a result of the

subject accident including over $37,000 in alleged medical expenses and over $80,000 in alleged

lost wages. See Civil Action Cover Sheet, Exhibit B. Accordingly, the amount in controversy

requirement is satisfied in this matter.

        7.       This Court has original jurisdiction over the subject matter of this action under the

provisions of Sections 1332 and 1441 of Title 28 U.S.C., in that there is complete diversity between

the plaintiff and the defendant, the only parties to this action, and more than $75,000.00 in

controversy, exclusive of interest and costs. Specifically, the plaintiff and defendant are citizens

of different states: plaintiff is a citizen of Massachusetts while defendant is a citizen of Michigan.

Pursuant to §1332 and §1441 of Title 28 U.S.C., the Defendant, who is not a citizen of the

Commonwealth of Massachusetts, is entitled to remove the action to this Court.

        8.       This removal is timely as required by 28 U.S.C. §1446(b) as it is filed within 30

days of the Defendant’s receipt of the Plaintiff’s Complaint and Summons. Additionally, pursuant

to 28 U.S.C. §1446(c), this Notice of Removal is timely because it is filed within one year of

commencement of the state action.

        9.       Pursuant to 28 U.S.C. § 1446(a), Hurricane has attached a copy of the process,

pleadings and documents as required by Section 1446(a). Hurricane will file a certified copy of

all pleadings and documents currently on file in Middlesex Superior Court within the time frame

provided by the rules.




1317672v.2
               Case
             Case    1:18-cv-12097 Document
                  1:18-cv-12097-ADB         1 1Filed
                                     Document        10/05/18
                                                  Filed 10/05/18Page 3 of3 7of 4
                                                                  Page



        10.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

is being filed on this date with the Clerk of the Court for the Superior Court of the Commonwealth

of Massachusetts, County of Middlesex, the state court in which the action is currently pending.

In addition, Hurricane will serve on this day a copy of the Notice on plaintiff, via counsel, the only

other party to the removed action.

        11.      The Superior Court for the County of Middlesex, Commonwealth of

Massachusetts, is located within the District of Massachusetts. 28 U.S.C. § 101. Thus, venue is

proper in this Court as it is the district “embracing the place where such action is pending.” 28

U.S.C. §1441(a).

        12.      Based on the foregoing, Defendant Hurricane, Inc. hereby removes the action now

pending in the Superior Court of the Commonwealth of Massachusetts, County of Middlesex, to

this Court.

        WHEREFORE, the Defendant, Hurricane, Inc., hereby removes this Action from the State

Court and demands a jury trial.

                                                      Respectfully submitted,

                                                      The Defendant,
                                                      HURRICANE, INC.
                                                      By Its Attorneys,


                                                      ___/s/ Jason W. Canne___________
                                                      Christine A. Knipper, BBO#652638
                                                      Christine.Knipper@wilsonelser.com
                                                      Jason W. Canne, BBO#688275
                                                      Jason.Canne@wilsonelser.com
                                                      WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
                                                      260 Franklin Street, 14th Floor
                                                      Boston, MA 02110-3112
                                                      (617) 422-5300
Dated: October 5, 2018




1317672v.2
               Case
             Case    1:18-cv-12097 Document
                  1:18-cv-12097-ADB         1 1Filed
                                     Document        10/05/18
                                                  Filed 10/05/18Page 4 of4 7of 4
                                                                  Page



                                CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on October 5, 2018, the foregoing was filed
electronically with the United States District Court for the District of Massachusetts and served
by mail upon the following:

Paul Leavis, Esq.
Deborah Santello, Esq.
Leavis and Rest, P.C.
83 Central Street
Boston, mA 02109


                                                    ___/s/ Jason W. Canne___________
                                                    Jason W. Canne




1317672v.2
